Judge CLARK
dissenting.
Defendants’ affidavit supporting their motion for summary judgment consisted of two paragraphs as follows:
*232“1. That they do reaffirm the statements in paragraph nos. 29 through 44 of the verified Answer filed in this case and ask that said paragraphs of said Answer be incorporated herein as if fully set out.
2. That the undersigned did enter into an agreement dated January 5, 1976 (sic) on or about January 5, 1977, with Lee Miles, a copy of which is attached hereto.”
This affidavit did not place a duty on plaintiff of taking affirmative steps to defend his position by proof of his own in addition to his verified complaint, which met the requirements of Rule 56(e) and should have been considered by the trial court in ruling on the motion. The complaint alleged an agreement between plaintiff and defendants subsequent to the written agreement between defendants and Lee Miles.
It is not the purpose of Rule 56 to resolve disputed material issues of fact nor to allow a trial by affidavits. Rule 56 should be utilized cautiously and with due regard to its purposes and requirements. W. Shuford, N.C. Civil Practice and Procedure, § 56-3 (1975).
In my opinion summary judgment on all claims was improvidently entered.